Cravath, Swaine & Moore

Worldwide Plaza
825 Eighth Avenue
New York, NY 10019-7475


TELEPHONE: (212) 474-1000
FACSIMILE: (212) 474-3700


WRITER'S DIRECT DIAL NUMBER


(212) 474-1184


MEMORANDUM FOR BANK GROUP


Tyson Foods, Inc.



May 30, 2002

                Reference is made to the Five-Year Credit Agreement dated as of
September 24, 2001 (as amended, supplemented or otherwise modified from time to
time, the "Credit Agreement"), among TYSON FOODS, INC. ("Tyson"), the several
banks and other financial institutions and entities from time to time parties
thereto (the "Lenders"), MERRILL LYNCH CAPITAL CORPORATION, as Syndication
Agent, SUNTRUST BANK, as Documentation Agent, MIZUHO FINANCIAL GROUP and
RABOBANK INTERNATIONAL, as Co-Documentation Agents, and JPMORGAN CHASE BANK, as
Administrative Agent. Capitalized terms used but not defined herein have the
meanings given in the Five-Year Credit Agreement.

                Tyson has informed us that it wishes to amend the following
provisions of the Five-Year Credit Agreement:

 * The date on which the representations and warranties contained Sections
   4.05(d) and 4.06 are made.
 * The definition of "Consolidated EBITDA".
 * The definition of "364-Day Credit Agreement" and amendments to Section 1.04 .
 * The definition of "Guarantee Agreement".
 * Section 7.02.
 * Schedule 7.09.
 * Finally, provisions are made for the transfer of existing Letters of Credit
   from the Five-Year Credit Agreement to the Three-Year Credit Agreement.

                A.    Sections 4.05(d) and 4.06. The representations and
warranties contained in Sections 4.05(d) and 4.06 will be made only on the
effective date of the replacement of the 364-Day Credit Agreement and the
establishment of its Three-Year Credit Agreement (the "Effective Date"). This
amendment is driven by discussions between Tyson and Moody's Investor Services
("Moody's") in which Moody's viewed the current wording as an obstacle to
restoring Tyson's P2 commercial paper rating. Upon the effectiveness of such
amendment on the Effective Date, Sections 4.05(d) and the first sentence of
Section 4.06 will read (and Tyson hereby represents and warrants as of the
Effective Date) as follows (with the added language being bold underscored):

                Section 4.05(d):

> >         "(d) As of the Effective Date (as defined in the 364-Day Credit
> > Agreement), since September 30, 2000, with respect to the Borrower and its
> > Subsidiaries (other than IBP and its Subsidiaries), and December 30, 2000,
> > with respect to IBP and its Subsidiaries, there has been no Material Adverse
> > Effect and no development which has any reasonable likelihood of having a
> > Material Adverse Effect."

                Section 4.06:

        As of the Effective Date (as defined in the 364-Day Credit Agreement)

, there are no actions, suits, proceedings, claims or disputes pending, or to
the best knowledge of the Borrower, threatened, against the Borrower or any of
its Subsidiaries before any court or other Governmental Authority or any
arbitrator that have a reasonable likelihood of having a Material Adverse
Effect.



                B.    Definition of "Consolidated EBITDA". Tyson has also
requested that the definition of Consolidated EBITDA be amended to conform to
the amendment of such term in the 364-Day Credit Agreement by replacing each
reference in the last sentence thereof to "$100,000,000" with a reference to
"250,000,000". The effect of this amendment is to increase threshold level for
acquisitions or dispositions required to be included in the calculation of
Consolidated EBITDA on a pro forma basis from the first day of the calculation
period (regardless of when during such period the relevant transaction
occurred).

                C.    Definition of "364 Day Agreement" and Section 1.04. To
eliminate any ambiguity, Tyson has asked that, effective as of the Effective
Date, (a) the term "364-Day Credit Agreement" be amended to mean the replacement
of the existing 364-Day Credit Agreement and (b) Section 1.04 be amended by
adding at the end thereof the following sentence: "Unless the context requires
otherwise, any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein)."

                D.    Definition of "Guarantee Agreement". Tyson has requested
that the definition of "Guarantee Agreement" be amended to refer to the new
Guarantee Agreement to be provided by IBP which will guarantee all three Credit
Agreements. The amendment will be effected by replacing Exhibit 1.01 with the
form of Guarantee Agreements attached as Exhibit 1.01 to and of the 364-Day
Credit Agreement and the Three-Year Credit Agreement.

                E.    Section 7.02. Tyson has requested that Section 7.02 be
amended to contemplate the 364-Day Credit Agreement and the Three-Year Credit
Agreement by adding at the end of clause (a) thereof the following phrase:

        "and all loans, letters of credit and other Indebtedness under the
364-Day Credit Agreement, the Three-Year Credit Agreement and all "Loan
Documents" as defined therein."

                F.     Schedule 7.09. Tyson has requested that Schedule 7.09
(Existing Restrictions) be amended to conform to Schedule 7.09 for each of the
364-Day Credit Agreement and the Three-Year Credit Agreement by adding thereto a
reference to the restrictive provisions of the Receivables Facility.

                G. Letters of Credit. Tyson has informed us that upon the
establishment of the Three-Year Credit Agreement, the Letters of Credit
outstanding under the Five-Year Credit Agreement on the Effective Date will
become Letters of Credit under the Three-Year Credit Agreement and has requested
that the Five-Year Credit Agreement be amended by the Issuing Banks releasing
the Lenders from all participations in Letters of Credit under the Five-Year
Credit Agreement outstanding as of the Effective Date and the Lenders
acknowledging such release and agreeing that such letters of credit shall cease
to constitute "Letters of Credit" under the Five-Year Credit Agreement, in each
case effective as of the Effective Date.

                JPMorgan supports the requested amendments. To indicate your
approval, please complete and execute the signature block for your institution
on the enclosed form and return the executed page to the attention of Erin
Becker of Cravath by telecopy at 212-474-3700. Tyson has requested that
comments, if any, be provided by no later than noon on Wednesday, June 12, 2002,
and that your consents be received by no later than noon on Tuesday, June 11,
2002, which will be the Effective Date of the amendments. Your cooperation in
meeting this schedule will be appreciated.

                If you have any questions, please feel free to call the
undersigned at (212) 474-1184, Gary Spevack at JPMorgan (212) 270-5964 or Katie
Benedict of JPMorgan (212) 270-6051.

Lewis Grimm



AGREEMENT TO PROPOSED AMENDMENT

June 12, 2002

                TYSON FOODS, INC., under the Five-Year Credit Agreement dated as
of September 24, 2001 (as amended, supplemented or otherwise modified from time
to time, the "Credit Agreement"), among TYSON FOODS, INC., the several banks and
other financial institutions and entities from time to time parties thereto (the
"Lenders"), MERRILL LYNCH CAPITAL CORPORATION, as Syndication Agent, SUNTRUST
BANK, as Documentation Agent, MIZUHO FINANCIAL GROUP and RABOBANK INTERNATIONAL,
as Co-Documentation Agents, and JPMORGAN CHASE BANK, as Administrative Agent, by
its signature below hereby approves each amendment of the Five-Year Credit
Agreement proposed in the Memorandum for Bank Group dated May 30, 2002.

Acknowledged and Agreed

TYSON FOODS, INC.

by ________________________
    Name: Dennis Leatherby
    Title: Senior Vice President, Finance
    and Treasurer



AGREEMENT TO PROPOSED AMENDMENT

                June 12, 2002

                The undersigned institution, a Lender or Issuing Bank under the
Five-Year Credit Agreement dated as of September 24, 2001 (as amended,
supplemented or otherwise modified from time to time, the "Credit Agreement"),
among TYSON FOODS, INC., the several banks and other financial institutions and
entities from time to time parties thereto (the "Lenders"), MERRILL LYNCH
CAPITAL CORPORATION, as Syndication Agent, SUNTRUST BANK, as Documentation
Agent, MIZUHO FINANCIAL GROUP and RABOBANK INTERNATIONAL, as Co-Documentation
Agents, and JPMORGAN CHASE BANK, as Administrative Agent, by its signature below
hereby approves each amendment of the Five-Year Credit Agreement proposed in the
Memorandum for Bank Group dated May 30, 2002, to which this Agreement is
attached.

Acknowledged and Agreed

Lender ____________________________

by ________________________
Name:
Title:

 

Issuing Bank ____________________________

by ________________________
Name:
Title: